DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the horizontal strap extending through slits in the lateral pad of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification does not provide reference numerals for the claimed feature “a medial insert”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cropper (US 2003/0204157 A1).
In regards to claim 1, Cropper discloses An ankle brace (11; see [0032]; see Figure 1) comprising: 
a medial pad (21; see [0032]; see Figure 1; pad is defined by the Merriam-Webster dictionary as: “a thin flat mat or cushion” (see https://www.merriam-webster.com/dictionary/pad); 21 is construed to be a pad due to 21 being described as thin (see [0033] in reference to the entire ankle portion, and foot portion (and therefore 21) being described as thin), and facilitating the insertion of 41 within 21 (see [0036]), therefore 21 (having a portion of 21 being positioned between 41 and the user’s ankle) provides some form of cushion  configured to engage a medial side of an ankle (see [0032]; see Figure 1); 
a lateral pad (23; see [0032]; see Figure 1; pad is defined by the Merriam-Webster dictionary as: “a thin flat mat or cushion” (see https://www.merriam-webster.com/dictionary/pad); 23 is construed to be a pad due to 23 being described as thin (see [0033] in reference to the entire ankle portion, and foot portion (and therefore 23) being described as thin), and facilitating the insertion of 41 within 23 (see [0036]) and therefore 23 (having a portion of 23 being positioned between 41 and the user’s ankle) provides some form of cushioning with regards to 41 (see Figure 5) and therefore meets the definition of, and is construed to be a pad) configured to engage a lateral side of the ankle (see [0032]; see Figure 1); 
a posterior wall (19; see [0032]; see Figure 5) attached to the medial pad (21) and configured to engage a posterior side of the ankle (see [0032]; see Figure 5); and 
at least one horizontal strap (25; see [0032]; see Figure 1) configured to be secured to the lateral pad (23; see Figure 1), secured to the posterior wall (19; see Figure 5 that 25 is engaged and secured to 19), and pulled in an anterior direction (see Figure 1 that 27 and 25 both are pulled anteriorly to engage 29 and 31; see [0034]) to apply an anterior force to a distal fibula of the ankle that brings the distal fibula closer to a distal tibia of the ankle and thereby decreases stress on ligaments connecting the distal fibula and the distal tibia to one another (while not explicitly stated, see [0034] in reference to 25 and 27 being tightened to a desired tightness; see Figures 4 and 5 to see that 25 and 27 are wrapped around the device similar to applicant’s figures therefore this desired tightness is also construed to apply a compressing force that would meet the intended use limitation).
In regards to claim 2, Cropper discloses the invention as discussed above.
at least one ring (31; see [0034]; see Figure 1) attached to a lateral edge of the posterior wall (19; see Figure 1), wherein the at least one horizontal strap (25) is configured to be inserted through the at least one ring (31) to secure the at least one horizontal strap to the posterior wall (19; see [0034]; see Figure 5).
In regards to claim 8, Cropper discloses An ankle brace (11; see [0032]; see Figure 1) comprising: 
a medial pad (21; see [0032]; see Figure 1; pad is defined by the Merriam-Webster dictionary as: “a thin flat mat or cushion” (see https://www.merriam-webster.com/dictionary/pad); 21 is construed to be a pad due to 21 being described as thin (see [0033] in reference to the entire ankle portion, and foot portion (and therefore 21) being described as thin), and facilitating the insertion of 41 within 21 (see [0036]), therefore 21 (having a portion of 21 being positioned between 41 and the user’s ankle) provides some form of cushion with regards to 41 (see Figure 5) and therefore meets the definition of, and is construed to be a pad) configured to engage a medial side of an ankle (see [0032]; see Figure 1); 
a lateral pad (23; see [0032]; see Figure 1; pad is defined by the Merriam-Webster dictionary as: “a thin flat mat or cushion” (see https://www.merriam-webster.com/dictionary/pad); 23 is construed to be a pad due to 23 being described as thin (see [0033] in reference to the entire ankle portion, and foot portion (and therefore 23) being described as thin), and facilitating the insertion of 41 within 23 (see [0036]) and therefore 23 (having a portion of 23 being positioned between 41 and the user’s ankle) provides some form of cushioning with regards to 41 (see Figure 5) and therefore meets the definition of, and is construed to be a pad) configured to engage a lateral side of the ankle (see [0032]; see Figure 1); 
a vertical strap (63; see [0042]; see Figure 6) attached to one of the medial (21) and lateral pads (23; see Figure 6) and configured to be wrapped around a heel (see Figure 6) and secured to the other one of the medial (21) and lateral pads (23; see Figure 6 that 63 is secured to both 21 and 23) to prevent the ankle brace from moving in a superior direction (63 being wrapped completely around the device would prevent superior direction movement); and 
at least one horizontal strap (25; see [0032]; see Figure 1) securing the medial (21) and lateral pads (23) to one another (see Figure 1 that 25 is attached to the side comprising 23, and is intended to be wrapped around to 29 which is attached to the side comprising 21 and therefore secures 21 to 23) and configured to be pulled in at least one of a medial direction and a lateral direction (25 is pulled in a medial direction to engage 29; see Figure 1) to move the medial (21) and lateral pads (23) toward one another such that the medial (21) and lateral pads (23) apply a compression force to the ankle in the medial and lateral directions that urges a distal fibula of the ankle and a distal tibia of the ankle toward one another (while not explicitly stated, see [0034] in reference to 25 and 27 being tightened to a desired tightness; see Figures 4 and 5 to see that 25 and 27 are wrapped around the device similar to applicant’s figures therefore this desired tightness is also construed to apply a compressing force that would meet the intended use limitation as well as move the pads closer to one another; see [0036]), wherein the vertical strap (63) is flexible (see Figure 6 that 63 is flexed around the user’s foot) so that the vertical strap (63) does not counteract the compression force applied by the medial (21) and lateral pads (23).
In regards to claim 9, Cropper discloses the invention as discussed above.
Cropper further discloses wherein the vertical strap (63) is attached to the medial pad (21; see Figure 6) and configured to be wrapped around the heel and secured to the lateral pad (23; see Figure 6).
In regards to claim 11, Cropper discloses the invention as discussed above.
Cropper further discloses wherein the at least one horizontal strap (25) is configured to be pulled in the lateral direction to apply the compression force to the ankle (when 25 engages ring 29 and is wrapped back along itself (see [0034]) 25 is pulled in the lateral direction to apply the “desired tightness” force).
In regards to claim 12, Cropper discloses the invention as discussed above.
Cropper further discloses further comprising: a posterior wall (19; see [0032]; see Figure 5) attached to the medial pad (21; see Figure 5) and configured to engage a posterior side of the ankle (see Figure 5); and at least one ring (29; see [0034]; see Figure 1) attached to a lateral edge of the posterior wall (19; see Figure 1), wherein the at least one horizontal strap (25) is configured to be inserted through the at least one ring (29) to secure the at least one horizontal strap (25) to the posterior wall (see [0034] in reference to 25 being inserted through 29; see Figure 5 that 25 extends over 19 and a tightening of 25 via the interaction of 29 would secure 25 in this position attached to 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2003/0204157 A1) in view of Mattear (US 2007/0049855 A1).
In regards to claim 3, Cropper discloses the invention as discussed above.
Cropper further discloses further comprising an anterior wall (33; see [0032]; see Figure 1) attached to the medial pad (21; see Figure 1) and configured to engage an anterior side of the ankle (see Figure 4) wherein the at least one horizontal strap (25) is attached to the anterior wall (33; see Figure 4 that when 25 is completely engaged, 25 is attached and secured to 33) and is configured to be inserted through the at least one ring (29), and fastened to the anterior wall (33; as stated above: when 25 is completely engaged, 25 is attached (fastened via compressing interaction) and secured to 33; see Figure 4) to secure the at least one horizontal strap (25) to the lateral pad (23; see Figure 4 that 25 extends from and when tightened down, is secured to 23)
Cropper does not disclose wherein the at least one horizontal strap is configured to be inserted through slits in the lateral pad.
However, Mattear teaches an analogous ankle brace (10; see [0012]; see Figure 1) comprising an analogous medial pad and lateral pad (Left and right 16; see [0012]; see Figures 1 and 3) and an analogous horizontal strap (30; see [0014]; see Figure 1); wherein the at least one horizontal strap  (30) is configured to be inserted through slits (14; see [0013]; see figure 1) in the lateral pad (16) for the purpose of providing circumferential support about the patient’s leg (see [0014]).

In regards to claim 4, Cropper as now modified by Mattear discloses the invention as discussed above.
Cropper further discloses wherein the at least one horizontal strap (25) includes a first portion attached to the anterior wall (33; see Figure 4 that when 25 is engaged completely, 25 is attached to 33) and having a plurality of loops (see [0034] in reference to the sides of these straps having opposing hooks and loops), and a second portion having a plurality of hooks configured to engaged the plurality of loops (see [0034]) and thereby fasten the at least one horizontal strap (25) to the anterior wall (33). 
In regards to claim 5, Cropper as now modified by Mattear discloses the invention as discussed above.
Cropper further discloses wherein the lateral pad (23) includes an inner liner (as indicated by A in annotated Figure 5 below) and an outer cover (as indicated by B in annotated Figure 5 below; see [0036] in reference to 41 being inserted and sewn within 21 and 23, as such it is construed to mean that there is an inner liner and outer cover as indicated below) that is attached to the inner liner (A).

    PNG
    media_image1.png
    477
    835
    media_image1.png
    Greyscale

Cropper does not disclose wherein the outer cover defines the slits in the lateral pad. 
However, Mattear further teaches the lateral pad comprises an outer cover (12; see [0013]; see Figure 2) and an inner liner (20; see [0013]; see Figure 1); wherein the outer cover (12) defines the slits (14) in the lateral pad (16; see Figure 1) for the purpose of providing circumferential support about the patient’s leg (see [0014]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the outer cover of the lateral pad as disclosed by Cropper and to have added the slits in the outer cover of the lateral pad as taught by Mattear in order to have provided an improved lateral pad that would add the benefit of providing circumferential support about the patient’s leg (see [0014]) as well as providing the additional benefit of ensuring the lateral pad would be prevented from unwanted adjustments while moving due to the horizontal strap being directly secured to and inserted through the outer cover of the lateral pad.
In regards to claim 6, Cropper as modified by Mattear discloses the invention as discussed above.
Cropper further discloses wherein the anterior (33) and the posterior walls (19) are formed by a flexible sheet (see [0033] in reference to the thin elastic (and flexible material) material used for 11; see Figures 1 and 5 that 19 and 33 are formed of the same sheet) including a medial portion that forms an inner liner of the medial pad (21; see annotated Figure 5 below).

    PNG
    media_image2.png
    536
    635
    media_image2.png
    Greyscale

In regards to claim 7, Cropper as modified by Mattear discloses the invention as discussed above.
wherein the medial pad (21) includes the medial portion of the flexible sheet (see annotated Figure 5 above), a medial insert (41; see [0036]), and an outer cover (see [0036] in reference to 41 being sewn within 21, the material exterior 41 is construed to be an outer cover, similar to B in annotated Figure 5 above) attached to the medial portion of the flexible sheet to form a pocket that encloses the medial insert (41; see [0036]; see Figure 5). 
In regards to claim 10, Cropper discloses the invention as discussed above.
Cropper further discloses the vertical strap (63) comprises a plurality of hooks (see [0042] in reference to the end 67 having hook material to engage corresponding loop material on 25 and 27).
Cropper does not disclose wherein the lateral pad includes a plurality of loops and the vertical strap is configured to engage the plurality of loops to secure the vertical strap to the lateral pad. 
However, Mattear teaches an analogous ankle brace (10; see [0012]; see Figure 1) comprising an analogous medial pad and lateral pad (Left and right 16; see [0012]; see Figures 1 and 3) and an analogous vertical strap (32; see [0015]; see Figure 1); wherein the lateral pad (16) includes a plurality of loops (see [0015]) and the vertical strap (32) is configured to engage the plurality of loops (34; see [0015]; see Figure 2) to secure the vertical strap (32) to the lateral pad (16; see [0015]; see Figure 2; while not explicitly stated if the hook material is located on the strap with corresponding loop material located on 16, it would be obvious to one of ordinary skill in the art that since [0015] states that both 32 and 34 have mating hook and loop attachments, that the hook material located on a strap, and the loop material located on the lateral pad is contemplated) for the purpose of aiding for easy adjustment of the vertical strap (see [0015]).
 as well as providing the additional benefit of providing a second loop material in which the ends of the vertical strap may engage, thereby increasing the surfaces to which the vertical strap may engage, and consequently increasing the engagement capabilities of the vertical strap. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2003/0204157 A1) in view of Hall (US 2015/0224382 A1).
In regards to claim 13, Cropper discloses the invention as discussed above.
Cropper does not disclose wherein at least a portion of the vertical strap is made of neoprene rubber having a thickness between 2 millimeters and 7 millimeters.
However, Hall teaches an analogous strap (12; see [0047]; see Figure 1) wherein at least a portion of the strap (10) is made of neoprene rubber (see [0054]) having a thickness between 2 millimeters and 7 millimeters (see [0054] in reference to the strap ranging from 1mm to 8mm) for the purpose of greatly increasing the tear resistance of the material while maximizing the softness compressibility and flexibility of the material (see [0054]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the vertical strap as disclosed by Cropper and to have added a neoprene rubber material to the strap and to have made the strap with a strap thickness between 1mm and 8mm as taught by Hall in order to have provided an improved vertical strap that would add the benefit of greatly increasing the tear resistance of the . 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2003/0204157 A1) in view of Gaylord (US 5,795,316) with extrinsic evidence provided by “The differences between stiffness and strength in metal” by Schaeffler.
In regards to claim 14, Cropper discloses the invention as discussed above.
Cropper does not disclose wherein the medial pad has a first stiffness and the lateral pad has a second stiffness that is greater than the first stiffness.
However, Gaylord teaches an analogous ankle brace (10; see [Col 6 ln 10-20]; see Figure 1) comprising an analogous medial pad (48; see [Col 10 ln 1-5] (48’s positioning on the inside malleolus is construed to be a medial placement, and as such 48 is construed to be a medial pad); see Figure 8) and an analogous lateral pad (50; see [Col 10 ln 6-15] (50’s positioning on the outside malleolus is construed to be a lateral placement, and as such 50 is construed to be a lateral pad; see Figure 8); wherein the medial pad (48) has a first stiffness and the lateral pad (50) has a second stiffness that is greater than the first stiffness (see [Col 10 ln 1-20] in reference to 50 being thicker than 48; see Figure 8 that the difference in thickness is significant; therefore this increased thickness, and change in shape between 50 and 48 is construed to be an increase in stiffness as evidenced by Schaeffler stating that thickness and shape of the formed part contribute to its stiffness with stiffness being proportional to the cube of the thickness) for the purpose of accommodating the differential prominences of the lateral and medial malleoli (see [Col 4 ln 32-45]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the lateral and medial pads as . 
Claims 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2003/0204157 A1) in view of Brzank (US 2009/0005717 A1).
In regards to claim 15, Cropper discloses An ankle brace (11; see [0032]; see Figure 1) comprising: 
a medial pad (21; see [0032]; see Figure 1; pad is defined by the Merriam-Webster dictionary as: “a thin flat mat or cushion” (see https://www.merriam-webster.com/dictionary/pad); 21 is construed to be a pad due to 21 being described as thin (see [0033] in reference to the entire ankle portion, and foot portion (and therefore 21) being described as thin), and facilitating the insertion of 41 within 21 (see [0036]), therefore 21 (having a portion of 21 being positioned between 41 and the user’s ankle) provides some form of cushion with regards to 41 (see Figure 5) and therefore meets the definition of, and is construed to be a pad) configured to engage a medial side of an ankle (see [0032]; see Figure 1); 
a lateral pad (23; see [0032]; see Figure 1; pad is defined by the Merriam-Webster dictionary as: “a thin flat mat or cushion” (see https://www.merriam-webster.com/dictionary/pad); 23 is construed to be a pad due to 23 being described as thin (see [0033] in reference to the entire ankle portion, and foot portion (and therefore 23) being described as thin), and facilitating the insertion of 41 within 23 (see [0036]) and therefore 23 (having a portion of 23 being positioned between 41 and the user’s ankle) provides some form of  configured to engage a lateral side of the ankle (see [0032]; see Figure 1); 
a vertical strap (63; see [0042]; see Figure 6) attached to one of the medial (21) and lateral pads (23; see Figure 6) and configured to be wrapped around a heel (see Figure 6) and secured to the other one of the medial (21) and lateral pads (23; see Figure 6 that 63 is secured to both 21 and 23) to prevent the ankle brace from moving in a superior direction (63 being wrapped completely around the device would prevent superior direction movement); and 
at least one horizontal strap (25; see [0032]; see Figure 1) securing the medial (21) and lateral pads (23) to one another (see Figure 1 that 25 is attached to the side comprising 23, and is intended to be wrapped around to 29 which is attached to the side comprising 21 and therefore secures 21 to 23) and configured to be pulled in at least one of a medial direction and a lateral direction (25 is pulled in a medial direction to engage 29; see Figure 1) to move the medial (21) and lateral pads (23) toward one another such that the medial (21) and lateral pads (23) apply a compression force to the ankle in the medial and lateral directions that urges a distal fibula of the ankle and a distal tibia of the ankle toward one another (while not explicitly stated, see [0034] in reference to 25 and 27 being tightened to a desired tightness; see Figures 4 and 5 to see that 25 and 27 are wrapped around the device similar to applicant’s figures therefore this desired tightness is also construed to apply a compressing force that would meet the intended use limitation as well as move the pads closer to one another; see [0036]).
	Cropper does not disclose the medial pad having a first width adjacent to its superior end and a second width adjacent to its inferior end that is greater than the first width, and the lateral pad having a third width adjacent to its superior end and a fourth width adjacent to its inferior end that is greater than the first width.
	However, Brzank teaches an analogous ankle brace (1; see [0035]; see Figure 1) comprising analogous medial and lateral pads (9a (medial) and 9b (lateral); see [0036]; see Figures 1 and 2); the medial pad (9a) having a first width adjacent to its superior end and a second width adjacent to its inferior end that is greater than the first width (see annotated Figure 1 below while figure 1 shows the lateral pad; see [0037] in reference to pad bodies this is construed to mean that while the medial pad 9a is not explicitly shown, it is of a similar construction to that seen in Figure 1), and the lateral pad (9b) having a third width adjacent to its superior end and a fourth width adjacent to its inferior end that is greater than the first width (see annotated Figure 1 below) for the purpose of following tendons on either side of the user’s foot thereby stabilizing the ankle and in this manner help in averting the very commonplace inversion traumas, and pre-stressing the outside tendons increasing the tone of the securing muscles positively affecting their responsivity (see [0028]).

    PNG
    media_image3.png
    380
    792
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the lateral and medial pads as disclosed by Cropper and to have modified the widths of the pads such that the widths of the . 
	In regards to claim 16, Cropper as now modified by Brzank discloses the invention as discussed above. 
	Cropper as now modified by Brzank further discloses wherein the second width (width of the lower portion of the medial pad) is at least 1.25 times greater than the first width (width of the upper portion of the medial pad), and the fourth width (width of the lower portion of the lateral pad) id at least 1.25 times greater than the third width (width of the upper portion of the lateral pad; see annotated figure 1 of Brzank above that the second and fourth widths are at least 1.25 times greater than that of the first and third widths (as evidenced by the lower widths being at least double the upper widths)).
In regards to claim 17, Cropper as now modified by Brzank discloses the invention as discussed above. 
Cropper further discloses wherein the lateral pad (23) includes an inner liner (as indicated by A in annotated Figure 5 above) and an outer cover (as indicated by B in annotated Figure 5 above; see [0036] in reference to 41 being inserted and sewn within 21 and 23, as such it is construed to mean that there is an inner liner and outer cover as indicated above) that is attached to the inner liner (A).
In regards to claim 19, Cropper as now modified by Brzank discloses the invention as discussed above. 
Cropper further discloses wherein the medial pad (23) includes an inner liner (as indicated by C in annotated Figure 5 below; see [0036] in reference to 41 being inserted and sewn within 21 and 23, as such it is construed to mean that there is an inner liner and outer cover as indicated below), a medial insert (41; see [0035]; see Figure 5), and an outer cover (as indicated by D in annotated Figure 5 below) attached to the inner liner (C) to form a pocket that encloses the medial insert (41; see [0036])

    PNG
    media_image4.png
    505
    635
    media_image4.png
    Greyscale
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2003/0204157 A1) in view of Brzank (US 2009/0005717 A1) as applied to claims 15-17 and 19 above, and further in view of McCarthy et al (US 2003/0153857 A1) (hereinafter McCarthy) and Bruce et al. (US 2007/0197944 A1) (hereinafter Bruce).
In regards to claim 18, Cropper as now modified by Brzank discloses the invention as discussed above.
Cropper as now modified by Brzank does not disclose wherein each of the inner liner and the outer cover is made from neoprene rubber having a thickness between 2 millimeters and 7 millimeters.
However, McCarthy discloses an analogous ankle brace (10; see [0036]; see Figure 4); comprising an analogous outer cover (12; see [0036]; see Figure 4) and an inner liner (26; see [0037]; see Figure 4) wherein each of the inner liner (26) and the outer cover (12) is made from neoprene rubber (see [0036] in reference to 12 being made from neoprene; see [0037] in reference to 26 being made from neoprene foam (Neoprene foam, also known as Monarch, is a soft, flexible, and durable form-fitting sponge rubber (see https://www.thefoamfactory.com/closedcellfoam/neoprene.html#:~:text=Neoprene%20foam%2C%20also%20known%20as,good%20thermal%20and%20moisture%20insulation.&text=Practical%20applications%20of%20neoprene%20foam,knee%20pads%2C%20and%20elbow%20pads.) for the purpose of promoting the comfort of the user (see [0037]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner liner and outer cover as disclosed by Cropper as now modified by Brzank and to have made the inner liner and outer cover the neoprene rubber material as taught by McCarthy in order to have provided an 
Cropper as now modified by Brzank and McCarthy still does not disclose wherein each of the inner liner and the outer cover having a thickness between 2 millimeters and 7 millimeters.
However, Bruce teaches an analogous ankle brace (10; see [0040]; see Figure 1) comprising an analogous inner layer (inner layer; see [0044]), outer cover (outer layer; see [0044]), and an analogous insert (foam layer; see [0044]); wherein each of the inner liner (inner layer) and the outer cover (outer layer) having a thickness between 2 millimeters and 7 millimeters (see [0044] in reference to inner layer being .08 inches (2.032 mm), outer layer being .10 inches (2.54 mm)) for the purpose of each of the layers of the laminate material are stretchable in a plurality of directions to facilitate conformability of the ankle support to provide enhanced comfort and an improved fit during use (see [0044]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the thickness of the inner layer and the outer cover as disclosed by Cropper as now modified by Brzank and McCarthy and to have made the inner layer and the outer cover the thicknesses as taught by Bruce in order to have provided an improved inner layer and outer cover that would add the benefit of allowing each of the layers of the laminate material are stretchable in a plurality of directions to facilitate conformability of the ankle support to provide enhanced comfort and an improved fit during use (see [0044]). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2003/0204157 A1) in view of Brzank (US 2009/0005717 A1) as applied to claims 15-17 and 19 above, and further in view of McCarthy et al (US 2003/0153857 A1) (hereinafter McCarthy) Bruce et al. (US 2007/0197944 A1) (hereinafter Bruce), and Saraceni (US 2002/0077576 A1).
In regards to claim 20,  Cropper as now modified by Brzank discloses the invention as discussed above.
Cropper further discloses the medial insert (41) having a thickness between 2 millimeters and 10 millimeters (see [0035]).
Cropper as now modified by Brzank does not disclose wherein each of the inner liner and the outer cover is made from neoprene rubber having a thickness between 2 millimeters and 7 millimeters, and the medial insert is made from high-density foam.
However, McCarthy discloses an analogous ankle brace (10; see [0036]; see Figure 4); comprising an analogous outer cover (12; see [0036]; see Figure 4) and an inner liner (26; see [0037]; see Figure 4) wherein each of the inner liner (26) and the outer cover (12) is made from neoprene rubber (see [0036] in reference to 12 being made from neoprene; see [0037] in reference to 26 being made from neoprene foam (Neoprene foam, also known as Monarch, is a soft, flexible, and durable form-fitting sponge rubber (see https://www.thefoamfactory.com/closedcellfoam/neoprene.html#:~:text=Neoprene%20foam%2C%20also%20known%20as,good%20thermal%20and%20moisture%20insulation.&text=Practical%20applications%20of%20neoprene%20foam,knee%20pads%2C%20and%20elbow%20pads.) for the purpose of promoting the comfort of the user (see [0037]).

Cropper as now modified by Brzank and McCarthy still does not disclose wherein each of the inner liner and the outer cover having a thickness between 2 millimeters and 7 millimeters, and the medial insert is made from high-density foam.
However, Bruce teaches an analogous ankle brace (10; see [0040]; see Figure 1) comprising an analogous inner layer (inner layer; see [0044]), outer cover (outer layer; see [0044]), and an analogous insert (foam layer; see [0044]); wherein each of the inner liner (inner layer) and the outer cover (outer layer) having a thickness between 2 millimeters and 7 millimeters (see [0044] in reference to inner layer being .08 inches (2.032 mm), outer layer being .10 inches (2.54 mm)) for the purpose of each of the layers of the laminate material are stretchable in a plurality of directions to facilitate conformability of the ankle support to provide enhanced comfort and an improved fit during use (see [0044]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the thickness of the inner layer and the outer cover as disclosed by Cropper as now modified by Brzank and McCarthy and to have made the inner layer and the outer cover the thicknesses as taught by Bruce in order to have 
	Cropper as now modified by Brzank, McCarthy, and Bruce still does not disclose the medial insert is made from high-density foam. 
	However, Saraceni teaches an analogous ankle brace (110; see [0038]; see Figure 6) comprising an analogous insert (108; see [0038]; see Figures 6 and 7); wherein the insert is made from high-density foam (see [0039] in reference to 108 being constructed from high density foam) for the purpose of being malleable while not being stretchable (see [0038]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the medial insert as disclosed by Cropper as now modified by Brzank, McCarthy, and Bruce and to have made the insert from the high-density foam material as taught by Saraceni in order to have provided an improved medial insert that would add the benefit of being malleable while not being stretchable (see [0038]) and for the additional benefit of such a modification would remove the sharp edges and hardness of the polycarbonate material currently used for the medial insert which some users may find uncomfortable thereby providing a more comfortable medial insert for the user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Nelson (US 7,014,621 B2)
Flick et al. (US 7,481,786 B2)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786